Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 1 of 19 PagelD #:1 me

" KO 91 Rey. 11/11) Criminal Complaint AUSA Peter F “ah = ar 72,

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS MAR 26 2019-*
EASTERN DIVISION THOMAS G. BRUTON

CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA

CASE NUMBER:
v. UNDER SEAL

also known as “Kelly Huan
2.0 MAGISTRATE JUDGE COLE
CRIMINAL COMPLAINT.

I, the complainant in this case, state that the following is true to the best of my knowledge
and belief. .
From on or about May 4, 2016, to on or about March 25, 2019, at Chicago, in the Northern

District of Illinois, Eastern Division, and elsewhere, the defendant violated:

Code Section Offense Description
Title 18, United States Code, Section conspiracy to commit visa fraud
371

This criminal complaint is based upon these facts:

X_ Continued on the attached sheet.

 

 

ANDREW K. MCKAY
Special Agent, Federal Bureau of Investigation

(FBD
Sworn to before me and signed in my presence. /,

: Ais Shindule?
City and state: Chicago, Illinois JEFFREY COL 1 be. Judge

Date: March 26, 2019
Printed. name and Title

 
Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 2 of 19 PagelD #:2

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS ~
AFFIDAVIT

I, ANDREW K. MCKAY, being duly sworn, state as follows:

1. I am a Special Agent with the Federal Bureau of Investigation (FBI),
and have been so employed since approximately August 2014. My current
responsibilities include the investigation of criminal violations relating to espionage
offenses, including the gathering or delivery of defense information to aid a foreign
government or agent, in violation of Title 18, United States Code, Section 794(a), and
individuals who act as a foreign agent without notice to the Attorney General, in
violation of Title 18, United States Code, Section 951(a). I have conducted
investigations involving the use of the Internet, email, and social media to further
criminal activity.

2. This affidavit is submitted in support of a criminal complaint alleging
that WEIYUN HUANG, also known as “Kelly Huang,” has violated Title 18, United
States Code, Section 371. Because this affidavit is being submitted for the limited
purpose of establishing probable cause in support of a criminal complaint charging
HUANG with conspiracy to commit visa fraud, I have not included each and every
fact known to me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause to believe that the defendant

committed the offense alleged in the complaint.
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 3 of 19 PagelD #:3

3. This affidavit is based on my personal knowledge, information provided
to me by other law enforcement agents the information obtained during an ongoing
investigation related to the defendant and other individuals.

Background

4. Title 18, United States Code, section 1546(a) (visa fraud), makes it a
criminal offense for any person that knowingly forges, counterfeits, alters, or falsely
makes any immigrant or nonimmigrant visa, permit, border crossing card, alien
registration receipt card, or other document prescribed by statute or regulation for
entry into or as evidence of authorized stay or employment in the United States, or
utters, uses, attempts to use, possesses, obtains, accepts, or receives any such visa,
permit, border crossing card, alien registration receipt card, or other document
prescribed by statute or regulation for entry into or as evidence of authorized stay or
employment in the United States, knowing it to be forged, counterfeited, altered, or
falsely made, or to have been procured by means of any false claim oF statement, or
to have been otherwise procured by fraud or unlawfully obtained.

The U.S. Visa Program

5. The following information was obtained from the following U.S.
Department of State website: travel.state.gov/content/travel/en/us-visas and the U.S.
Citizenship and Immigration Services website: www.uscis.gov.

a. A citizen of a foreign country (a foreign national) who seeks to
enter the United States generally must first obtain a U.S. visa, which is placed in the

traveler’s passport, a travel document issued by the traveler’s country of citizenship.
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 4 of 19 PagelD #:4

b. An F-1 visa permits a foreign national to study in the United
States at university, college, high school, elementary school, seminary, conservatory,
or other academic institution. Before applying for an F-1 visa, students must first be
accepted by a Student and Exchange Visitor Program (SEVP) approved school. After
the SEVP-approved school accepts.a foreign national as a student, the student will
be registered in the Student and Exchange Visitor Information System (SEVIS). The
SEVP-approved school will issue the student a Form I-20 “Certificate of Eligibility
for Nonimmigrant Student Status — For Academic and Language Students.” After
the student receives the Form I-20 and registers in SEVIS, the student may apply at
a US. Embassy or Consulate for a student (F or M) visa. The student must present
the Form I-20 to the consular officer during the visa interview.

c. The Optional Practical Training (OPT) is temporary employment
| that is directly related to an F-1 student’s major area of study. An F-1 student could
be authorized to receive up to a total of 12 months of practical training either before
and/or after completion of studies. The post-completion OPT must be directly related
to the student’s major area of study. F-1 students who receive science, technology,
engineering, and mathematics (STEM) degrees included on the STEM Designated
Degree Program List, are employed by employers enrolled in E-Verify, and who have
received an initial grant of post-completion OPT related to such a degree, may apply
for a 24-month extension. A student must submit a Form 1-983 Training Plan for

STEM OPT Students in order to apply for the post-completion STEM OPT.
 

 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 5 of 19 PagelD #:5

d. An L-2 visa permits a foreign national to work at a branch,
parent, affiliate, or subsidiary of the current employer in a managerial or executive
capacity, or in a position requiring specialized knowledge. Individual must have been
employed by the same employer abroad continuously for 1 year within the three
preceding years.

e. A B-1 and B-2 visas are visitor visas, which are nonimmigrant
visas for persons who want to enter the United States temporarily for business (visa
category B-1), for tourism (visa category B-2), or for a combination of both purposes
(B-1/B-2).

f. A foreign national must complete a Form DS-160 nonimmigrant
visa application to apply for a visa.

Findream, LLC

6. According to the California Secretary of State records, Findream, LLC
was incorporated on or about August 30, 2013, by WEIYUN HUANG, with a listed
address of 800 W. El Camino Real, Suite 180, Mountain View, California. On or about
July 27, 2015, Findream filed a “Statement of Information,” in which HUANG listed
herself as Findream’s CEO, and Individual AW! as Findream’s manager. California

Corporate Agents, Inc. was listed as Findream’s registered agent. On or about July

 

1 Law enforcement has identified a person with the name of Individual AW who previously
resided at an address associated with Findream, LLC. However, as explained in more detail
below, it appears that by no later than 2018, HUANG had begun using Individual AW’s name
as an alias.
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 6 of 19 PagelD #:6

13, 2017, Findream filed a “Statement of No Change,” in which Kelly HUANG was
listed as the CEO and preparer of the “Statement of No Change.”

7. According to information obtained from open source databases, HUANG
also uses the name “Kelly HUANG.”

8. According to information published on the Worldbase Records from Dun
& Bradstreet, Inc., HUANG is presently listed as the “Principal” for Findream, with
the same above-listed address in Mountain View, California.

a, According to information obtained from open source databases, the
address 800 W. El Camino Real, Suite 180, Mountain View, California is associated
with a Regus? office space for rent.

10. On or about March 25, 2019, agents visited the website

www.findream.us, and observed the following webpage:

FINDREAM

IT Consulting. Let Us Do the Job.

Get Started

 

11. When agents scrolled down on the homepage for Findream.us, the

following appeared on the same homepage:

 

2 According to Regus’s website, it provides ready-to-use office workspace and co-work space.
 

 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 7 of 19 PagelD #:7

OUR SERVICES

  

 

evelopmert, are cey veloument OA test,
ata Analyst, Business Consulting,
ment Consulting and Codi ing Platform

 

Read More

About Us

Findream is a startup company in technclogy sanices and
consulting. We ensole clients in China and USA to create and

». From

ge managemect

egies for ther cigital transform.

  
  
 
  

exeqn2 §

    
 
 
  

we help ou
ve these tha

 

Our services include knowledge raining, web develcomert,
- + = - : «
- schware develcoment, QA test, Data Analyst, Business Consulting,
and Coding Piazfcrm.

Read More

12. Under the “About” tab on the homepage, the following appears under a
header entitled “Our Team” that included the photograph, name, title, and job

description of each individual:
Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 8 of 19 PagelD #:8

 

SO hmpssAwwe fadreamist/about . © [SQ secs . ve tf

FindreamLLC Home Prout Serrsey Contes

Our Team

a ae Technology Manager

   

a

eae: x aan Social Media Manager

&

 

 

 

13. When agents did a Google “reverse image search”? for each of the
photographic images contained under “Our Team,” on the Findream.us website, they
discovered that each of the four images of the persons on the page was a “stock
image,”4 associated with a range of miscellaneous websites. In other words, the
images did not appear to be images of the persons Findream purported them to be on
its website. The following is an example of the reverse lookup search performed for

the image purporting to be “[Individual AW], HR.”

 

3 Based on my training and experience, I know that a “reverse image search” is a search
engine technology that takes an image file as an input query and returns results related to
the image. Google is a search engine that offer reverse image capability.

4 Based on my training and experience, I know that a “stock image,” is an image that is
commercially available or otherwise available on the internet and may be licensed for use.

 
Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 9 of 19 PagelD #:9

 

 

  

tee 2) Nee PA DMS Nursing Home Tranter Pocay arn (Meh Pott Ce Perper yy

wed sas Syresten Fors a ier) term Care tx ety 35 Tae Moms ara (wary

'¢) PEDA Peta BICMOS COM MILT TONW-TO"GUIN-L8-2EM ©

Coordinated Nursing Care Means More Care | RistCall
9 POCS iteern Kael comsing@ /Coordnetes-Nursing-Care-Mears-iere-Car

i POCA, & aaty anes Core Sed fn tess Pre cases Gal fate

 

Pape tow wet

  

  

a V5 Mans porard The fy A Wh Mosgei Tate 3 Mater)

 

Darw O:
.

Shaate ten Speed Ped Tear? perenrtes) (ae Cc teete at Taerp 9 Larget 2

 

ogre Tre otk rw ot tering (ae

Tanglewood Care Homes | Care and Accommodaton Without ...
arghores (0 Ut, fees-—-a0mIN ©
eo if you

  

  
  

SAGE AON
tar wng (are Pe

grutpen few Mewdbets are ved Aswhen) & & perypieg Pe geet beers) hey

Nursing students and NCLEX students this is help you succeed!
PEGE Patera: OONORON BALAI COM TS
. * 5 Plt? . Mcsteray Coir or strane & Syes) ko prt The tartar tystern ares

shar

  
 

Orns Sere 0h 8 fat tag Mioderds fered aloray w
Pale Qe Cred OD Balad Weopitee sd at det et SystevT Ss Deals Gers ak) Mende ata At aot ary
sysiern free ate Road More

 

w OXapy Tel Own Ber wT Sc

Nebraska Care medical staffing firrn healthcare agency
9 reps Petete METAB OTe STND Cory ©

ite f8 Neteaa Cae 110 meade al suetirag lees tealtw are saline) agers Arey CNA
MA LPN RNS

Pages that include matching mages
Nursing Home Transstion | PA | ASCM

|

|

,

SOOO
Goooo ei OG ed

te 344 67 6

 

ogle >

 

 

 

14. A “whois” search for the Findream website revealed that the domain was
created on or about April 26, 2014, with GoDaddy as the registrar. The registrant
listed the same 800 W. El Camino Real address in Mountain View, California, a phone

number of 650-288-1224, and email account info@findreamllc.com.

 

5 Based on my training and experience, I know that a “whois” search provides publicly
available information as to which entity is responsible for a particular IP address. The
“whois” database contains the contact information for every registered domain. This includes
information such as when the domain will expire, who owns the domain, and who is the
registrar for the domain.
Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 10 of 19 PagelD #:10

15. When agents performed a Google search of the phone number 650-288-
1224, the Findream website was the third listed result, while the first listed result
was for the website www.chineselookingforjob.com.

www.chineselookingforjob.com

16. On or about March 25, 2019, agents visited the website
www.chineselookingforjob.com, and discovered the website is predominately in the
Chinese language. The following excerpts from the website
www.chineselookingforjob.com are based upon draft English translations of the
Chinese writing on the website completed by interpreters employed by the FBI:

FAQ regarding OPT affiliation (key points!)

Q: What are included in the first year OPT affiliation?
A: We charge one time membership fee of $200, which includes Offer,
employee admission procedure and follow up Background Check .. .

Q: Are you a legal entity?

A: Our company headquarters is located in New York, with branch
offices in Silicon Valley, Chicago and Los Angeles. Our business is IT
consultation. We maintain good tax reporting records, is Everify. We
possess H1B for employees, green card (generally, some so-called
affiliation companies are unable to do all these). Our customers are all
‘over China and the U.S., [they] need large amount of workers to
complete tasks. While helping students resolve status issues, we also
provide qualified students work, both Paid and Unpaid, in CS, statistics
and math.

Q: What is OPT affiliation?

A: The theory behind affiliation is finding a company, become an
employee, and then send the company’s information to the school, which
will then enter your information to your SEVIS system. When you
receive 120, [you] will see that this company is on 120. By doing so,
USCIS will think your status is legal.
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 11 of 19 PagelD #:11

Q: Do I need affiliation?

A: Under the new 2016 policy, the school and USCIS have strict
regulations for graduates. Students not working 90 days after EAD card
is issued will have difficulty applying for H1B or OPT-Extension might
be rejected. For security reasons, we suggest all graduates wishing to
stay in the U.S. find companies to affiliate to prevent future risks.

Q: What are the benefits of affiliation?

A: Since affiliation is “pretend” work, inexperienced students usually do
not write as work experience in resumes. If this part is well prepared, it
will look real. We have seen some students doing so and they found
satisfying job after all.

Q: Able to provide OPT Extension affiliation?
A: Yes, but number is limited. Please send resume to customer service —
Email: optguakaoca@gmail.com.

Our Main Goal

Chineselookingforjob.com is a branch office that mainly provides
consultation to job seekers in the U.S. The company has “North
American jobseekers” WeChat subscription number, media and training
services. The goal is to help overseas Chinese find jobs after graduation.
We have large Mentor networks in all major companies in the U.S. to
provide suggestions and service to graduating Chinese students. In the
past two years, CLFJ has helped more than 200 students with job
related issues. We will continue providing the best service to overseas
Chinese in the future.

Get Involved

Contact Us

optguakaoca@gmail.com

WeChat subscription number: (North American jobseekers)

Phone number: 650-288-1224

17. Based upon the draft translation of the website, my training and
experience, and the information obtained from the investigation to date, it appears
that the entire purpose of chineselookingforjob.com is to provide false verifications of

employment for Chinese nationals who are F-1 visa holders seeking to continue their

stay in the United States via the OPT program. Indeed, the website characterizes

10
Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 12 of 19 PagelD #:12

OPT affiliation as “pretend” employment, and specifically indicates the intent to
convince the United States Citizenship and Immigration Services (USCIS) that the
individual's status is “legal.” Further, according to Google’s “translate” feature, the

“

term “gua kaoca” means “affiliated.” Therefore, the email. address
optguakaoca@gmail.com includes the words “OPT” and the Chinese word for
“affiliated” in its handle. |

18.  Basedon my training and experience, I believe that if a Chinese national
sought placement services from chineselookingforjob.com, that individual would be
given Findream as their “affiliated” employer to list on their relevant visa paperwork.

19. Notably, since Findream’s creation in approximately 2013, based upon
a search of the SEVIS system, approximately 1,900 F-1 visa-holders have listed
Findream as an employer on their OPT forms, including JI Chaoqun, discussed
further below.

WEIYUN (“KELLY”) HUANG

20. According to the Department of State, on or about May 21, 2009,
HUANG, was issued a 12-month F-1 visa for her to study at the University of
Mississippi. She was issued additional 12-month F-1 visas for her shudies at the
University of Mississippi through 2014. On all of HUANG’s F-1 visa applications after
2010, HUANG listed kellyO710@gmail.com as her email address.

21. According to the Department of Homeland Security, on or about

June 17, 2014, HUANG was issued a 24-month L-2 visa to accompany her husband

11
a
Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 13 of 19 PagelD #:13

during his sponsored employment in the United States. On the June 2014 L-2 visa
application, HUANG listed Findream as her employer.

22. According to the Google subscriber records for optguakaoca@gmail.com,
the recovery email for optguakaoca@gmail.com is kelly0710@gmail.com. The
kellyO710@gmail.com email account is the same one used by HUANG, as detailed

| above.. HUANG is thus connected to both chineselookingforjob.com and Findream,
the latter of which she is the founder.

23. Based upon a review of email search warrants and subpoena returns,
from approximately August 2013 to approximately March 2018, Findream deposited
approximately $584,269 into its bank accounts, approximately $317,766 of which
came from accounts held by HUANG.

24. Based upon a review of email search warrants and subpoena returns,
from approximately May 2013 to approximately June 2018, HUANG deposited
approximately $1.64 million into her own bank accounts, including over $985,000
received from individuals via peer-to-peer payments services, such as PayPal and
Venmo. Findream directed “employees” to submit the application fee via PayPal
among other services to HUANG directly. During that same timeframe, HUANG
spent over $715,000 on credit card bills. Her credit card spending activity included
significant expenditures at luxury retail stores, such as Neiman Marcus, Louis
Vuitton, Hermés, Chanel, and Prada. As a result, HUANG appears to be operating

Findream for her own personal gain. Based on a review of the bank records, there

12
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 14 of 19 PagelD #:14

appears to be only a small amount of possibly legitimate business expenses, other
than payments to Regus for office space.

JI CHAOQUN

25. According to the Department of State, on or about August 28, 2013, JI
CHAOQUN was born in China and arrived in the United States from Beijing, China,
on a 12-month F-1 Visa, for the purpose of studying in the United States at a
university in Chicago (“University A”). On or about January 30, 2015, JI was issued
his second 12-month F-1 visa for continued study at University A. JI submitted the
requisite I-20 Forms in support of each F-1 visa. In 2015, he received his Master’s
Degree in Electrical Engineering at University A.

26. In anticipation of his graduation in December 2015, on or about October
20, 2015, JI submitted an I-20 Form seeking authorization to pursue post-completion
Optional Practical Training (OPT) for the time period of February 17, 2016 through
February 16, 2017.

27. According to University A, on or about November 28, 2016, JI aubmitted
a Form J-983 Training Plan for STEM OPT Students for the timeframe of February
17, 2017, through February 16, 2019, which included, but not limited to, the following
information:

a. In Section 2, JI certified under penalty of perjury the accuracy of
the statements contained in the Form [-983. |
b. In Section 3, JI listed his employer as Findream, LLC, with an

address at 800 W El Camino Real, Suite 180, Mountain View, CA, and a website

13
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 15 of 19 PagelD #:15

address of www.findream.us. JI listed his start date as November 14, 2016, that he
was scheduled to work 25 hours per week, and that his salary was $20 per hour, to
be paid on a monthly basis.

c. In Section 4, an individual purporting to be “[Individual AW],
Director of Human Resources,” certified on behalf of Findream under penalty of
perjury that JI was an employee of Findream and that JI and Findream would comply
with the requirements of the STEM OPT program.

d. In Section 5, JI listed his employment at Findream’s Chicago
Office at 55 Kast Monroe Street, Suite 3800. The local Findream official listed was
qxin@findreamlle.com. Under the “Student Role” portion of Section 5, the following is
an excerpt of what is written: “This student works as a software engineer in our
company, her$ job duties includes but not limited to the following, write well designed,
testable, efficient code by using best software development practices... .”

e. In Section 6, a person purporting to be Individual AW again
certified on behalf of Findream under penalty of perjury that the information
contained in this STEM OPT Training Plan was true and correct.

f.  Onor about February 19, 2018, JI and a person purporting in fhe
Individual AW certified under penalty of perjury an evaluation of JI’s progress to

date.

 

6 This is the wrong gender for JI, which, based on my training and experience, is further
evidence that Findream did not know who they were allegedly employing.

14
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 16 of 19 PagelD #:16

g. Based upon a review of email search warrants and subpoena
returns associated with HUANG and Findream, from May 2013 to June 2018, there
are no records of Individual AW receiving income from Findream or HUANG.

h. Based upon my training and experience, and records obtained via
grand jury subpoena and/or court authorization, I believe HUANG uses the name of
Individual AW to verify some human resources documents related to Findream in an
effort to legitimize the company by appearing large enough to necessitate having a
“Human Resources Manager.” I also believe that HUANG is using Individual AW’s

name as an alias and is personally handling most of the administrative functions

related to Findream. Specifically, Google records reveal that email addresses

associated with HUANG are linked by cookies to email addresses associated with
Individual AW. Additionally, logins to email addresses associated with HUANG and
Individual AW came from the exact same IP addresses within minutes of each other.

“A An email search warrant for kelly0710@gmail.com revealed two
documents related to JI Chaoqun’s purported employment with Findream stored in
the Google Drive’ for kelly0710@gmail.com. The first document is an “Employment

Offer Letter” dated April 4, 2016, and purportedly signed by Individual AW. The

 

7 According to Google, Google Drive is a file storage and synchronization service developed by
Google. Launched on April 24, 2012, Google Drive allows users to store files on their servers,
synchronize files across devices, and share files. In addition to a website, Google Drive offers
apps with offline capabilities for Windows and macOS computers, and Android and iOS
smartphones and tablets. Google Drive encompasses Google Docs, Sheets, and Slides, an
office suite that permits collaborative editing of documents, spreadsheets, presentations,
drawings, forms, and more. Files created and edited through the office suite are saved in
Google Drive.

15
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 17 of 19 PagelD #:17

second document is an “Employment Verification Letter” dated January 9, 2017, and
purportedly signed by Individual AW. |

28. According to the Department of State, on or about January 9, 2017, JI
executed another I-20 foe, in which he stated that he began Post-Completion OPT
employment at Findream, LLC, on April 25, 2016, and was authorized for STEM OPT
employment at Findream, LLC, until February 17, 2019.

29. On or about May 1, 2018, agents visited the Findream Chicago office,
purportedly located at 55 East Monroe Street, Suite 3800. The security
guard/receptionist for the building was unfamiliar with any company named
“Findream.” The security guard stated that Suite 3800 contained a Regus office
location. At the Regus office at Suite 3800, a Regus racoptioniat also stated that she

“was unfamiliar with any company named “Findream.” The receptionist stated she
knew most of her clients at that isention and never heard of “Findream”, she also
conducted internal database checks and could find no records for “Findream” for the
Regus office at 55 E. Monroe St., Suite 3800.

30. According to IPs Chase bank records, on or about November 17, 2016,
JI paid Findream LLC $900, which, as discussed below, appeared to be a payment for
the verifications of employment contained on JI’s OPT forms. A review of JI’s bank
account records at Chase, Citibank, and Bank of America revealed no income from
-Findream. Based on the investigation to date, these three bank accounts are the only

U.S.-based bank accounts held by JI.

16
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 18 of 19 PagelD #:18

31. According to records obtained via subpoena for HUANG’s Chase bank
records, on or about May 4, 2016, HUANG’s personal account received $200 from JI
via Chase Quickpay, which appears to be consistent with the affiliation fee. According
to subpoena records for HUANG’s Bank of America bank records, on or about
November 17, 2016, HUANG's personal account received $900 from JI via Chase
Quickpay. These payments and timing are consistent with JI’s start date listed on
the 1-983 of November 14, 2016, and the start date listed on the Employment
Verification Letter of November 17, 2016.

32. On or about September 25, 2018, JI was arrested and charged by
complaint in this district with acting as an agent of a foreign government, namely the
People’s Republic of China, without prior notice to the Attorney General, in violation
of Title 18, United States Code, Section 951(a) (chee number 18 CR 611, Guzman, J.).
JI waived his Miranda rights and participated in a post-arrest interview. During that
interview, JI acknowledged that he paid Findream $900, that he never actually
worked for Findream, that he was never paid by Findream, and that he used the
company to falsely verify his employment on the OPT form in order to fraudulently

extend his stay in the United States.

17
 

Case: 1:19-cr-00275 Document #: 1 Filed: 03/26/19 Page 19 of 19 PagelD #:19

33. Based on the investigation of Findream to date, Findream appears to be
a company on paper only, with no actual physical presence, and was created for the
sole purpose of providing false verifications of employment to F-1 visa holders seeking

to extend their stay in the U.S. via the OPT program.

FURTHER AFFIANT SAYETH NOT.
pin Oy

 

ANDREW K. MCKAY tere
Special Agent, Federal Bureau of
Investigation
UBSCRIBED a to before me on March 26, 2019.
a) / L\ ;

 

JEFRR
nit tes ET aie Judge

18

 
